THOMPSON, J.
The defendant was charged by an information filed on August 6, 1926, with the crime of robbery. The first trial of the case, resulting in a conviction, was commenced on the sixth day of October, 1926. On October 21st the court set aside the verdict of guilty and granted a new trial and reset the case for trial on the twenty-eighth day of October, and on that day continued the matter for trial until the eighth day of December, 1926, when the second trial was had. The jury returned a verdict of guilty and judgment was pronounced thereon, and defendant prosecutes this appeal from that judgment, urging only one point for its reversal, to wit: That defendant was not brought to trial within sixty days from the filing of the information.
The point here raised was directly passed upon by us in hádeos corpus proceedings involving this defendant *26(In re Scott, 81 Cal. App. 577 [254 Pac. 596]). That opinion conclusively disposes of this appeal.
Judgment affirmed.
.Works, P. J., and Craig, J., concurred.